This is an action against a common carrier for injuries to four mules while in transit. This is the third appeal. For former decisions, see 206 Ala. 320, 89 So. 509, and 210 Ala. 284,97 So. 904.
The complaint is in Code form (Code of 1923, § 9531, form 15), except it fails to state the place of delivery of the shipment. This is a material allegation to properly apprise the carrier of a fact needful to the preparation of its defense.
In this case, however, the same complaint, amended only as to amount claimed, had been on file from the beginning of the suit. Two trials had been heard wherein all the facts touching the place of delivery were disclosed. The ruling on demurrer to the complaint, as thus amended, could work no injury to the defendant.
This Code form of complaint is in terms based upon the common-law liability of a common carrier. By virtue of the statute it is made to cover shipments by bill of lading having special limitations.
On proper proof a recovery may be had for breach of the contractual obligation of the carrier at common law, or upon a bill of lading. Atlantic Coast Line R. R. Co. v. J. S. Carroll Mercantile Co., 210 Ala. 284, 97 So. 904; Southern Ry. Co. v. Webb, 143 Ala. 304, 39 So. 262, 111 Am. St. Rep. 45, 5 Ann. Cas. 97; L.  N. R. R. Co. v. Landers, 135 Ala. 504,33 So. 482; N.C.  St. L. Ry. Co. v. Parker  Co., 123 Ala. 683,27 So. 323.
The evidence, without conflict, showed the car of mules was received by defendant from the Louisville  Nashville Railroad Company, a connecting carrier, at Montgomery, Ala., and was transported to the point of delivery at Troy, Ala. The freight and feed bills show plaintiff to have been the consignee, and delivery was actually made to it. This sufficiently established the contractual relation between the parties. The bill of lading issued by Wabash Railroad, the initial carrier, at Mexico City, Mo., to Middleton, the agent of plaintiff, in connection with his deposition, tended to identify the shipment as the same car loaded by Middleton, sealed and finally delivered at Troy, Ala. The fact that Middleton was named as consignee and St. Louis as the destination in the bill of lading did not show a fatal variance. Plaintiff was entitled to recover on common-law grounds, and the bill of lading, as part of Middleton's deposition, was admissible for purposes of identification. As held on last appeal, 210 Ala. 284,97 So. 904, the burden of proof was on defendant to acquit itself of negligence causing the injuries to the mules. The evidence on the last trial was in substance the same as on the second trial, with the addition of one item of evidence for defendant. This was the report of a caretaker at Baylis Station on the Louisville  Nashville Railroad showing "one lame" in the car at that point. This report might justify an inference that it was the same mule whose thigh was broken on arrival at Troy, but it is only an inference which the jury might or might not draw from all the circumstances. No description of the mule, extent of lameness, nor in what leg it appeared, was given. The condition of the mule on arrival at Troy, the failure to discover it on receiving the car at Montgomery, the fresh abrasions, and injuries to other mules in the car on arrival, made a case for the jury, as held on former appeal. The jury were not bound to infer that three mules were skinned up after being unloaded and while being driven a quarter of a mile through the streets of Troy. There was no error in refusal of the affirmative charge to defendant.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur. *Page 236